United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Trenton, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-985
Issued: December 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2012 appellant, through counsel, filed a timely appeal from a December 19,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) concerning a
schedule award.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to greater than 20 percent
permanent impairment of the right upper extremity, for which he received a schedule award.
1

Appellant also filed an appeal of an OWCP March 2, 2012 preliminary overpayment notice. The Board has
jurisdiction to consider and decide appeals from final decisions of OWCP. There shall be no appeal with respect to
any interlocutory matter disposed of during the pendency of the case. 20 C.F.R. § 501.2(c); Jennifer A. Guillary, 57
ECAB 485 (2005). Thus, the Board lacks jurisdiction to review the March 2, 2012 preliminary overpayment notice
as it is not a final decision by OWCP.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 13, 2007 appellant, then a 59-year-old tractor trailer operator, filed a traumatic
injury claim alleging that on that day he injured his knee while driving. OWCP accepted the
claim for left lateral collateral ligament sprain and left anterior cruciate ligament tear.
On December 23, 2008 appellant filed a claim for a schedule award.
On September 22, 2009 OWCP received an August 7, 2008 impairment evaluation from
Dr. Nicholas Diamond, an examining osteopath, who reviewed medical evidence and conducted
a physical examination. Dr. Diamond diagnosed post-traumatic anterior cruciate ligament,
patellar tendon and distal quadriceps tears, using Table16-23, page 549 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides).
He found no modification was warranted using Table 16-6, page 516. Thus, Dr. Diamond
concluded that appellant had a 35 percent left lower extremity impairment.
On January 22, 2010 Dr. Stanley R. Askin, a second opinion Board-certified orthopedic
surgeon, performed a physical examination and reviewed the medical evidence, history of the
injury and statement of accepted facts. He diagnosed an anterior cruciate ligament tear and
lateral collateral ligament sprain. Using Table 16-3, page 510, Dr. Askin found a class 0 based
on lack of any evidence of instability in the left knee. As to range of motion, he concluded that
appellant was in between mild and moderate using Table 549, page 16-23, resulting in a 20
percent left lower extremity impairment.
On August 5, 2010 Dr. Henry J. Magliato, OWCP’s medical adviser and Board-certified
orthopedic surgeon, reviewed the reports from Drs. Askin and Diamond. He concurred with the
impairment rating found by Dr. Askin as that was the most recent opinion and Dr. Diamond’s
examination had been performed approximately a year and a half ago.
By decision dated September 1, 2010, OWCP granted appellant a schedule award for a 20
percent left lower extremity impairment. The period of the award was 57.6 weeks and ran from
January 22, 2010 to March 1, 2011.
In a September 10, 2010 letter, counsel requested an oral hearing before an OWCP
hearing representative.
By decision dated December 27, 2010, OWCP’s hearing representative found an
unresolved conflict in the medical opinion evidence between Dr. Diamond, for appellant, and
Drs. Askin and Magliato, for OWCP, regarding the extent of appellant’s left lower extremity
impairment. She remanded the case to OWCP to refer the case to an impartial medical examiner
for resolution of the conflict.
On February 2, 2011 OWCP referred appellant to Dr. James P. Taitsman, a
Board-certified orthopedic surgeon, to resolve the conflict in the medical opinion evidence
Drs. Askin and Diamond regarding the extent of appellant’s impairment. The record contains a
printout (bearing the heading iFECS Report: ME023 -- Appointment Schedule Notification)
which indicated that the appointment with Dr. Taitsman was scheduled for March 2, 2011. The
record contains bypass notes for Dr. Mark Katz and Dr. Thomas K. Bills, Board-certified
2

orthopedic surgeons. No reason was given on the bypass notes for not choosing either Dr. Katz.
No bypass notes or reason were given for not choosing Dr. Bills. OWCP also bypassed
Dr. David Eingorn, Dr. Roberto Minakawa and Dr. Joshuan Hornstein. The reason for bypassing
Dr. Eingorn was that the telephone had been disconnected. The reason for bypassing
Drs. Hornestein and Minakawa was that no telephone number was available for either physician
and telephone directory service had no further information.
On March 25, 2011 Dr. Taitsman, based upon a physical examination, statement of
accepted facts and review of the medical evidence, determined that appellant had no more than a
13 percent left lower extremity permanent impairment using the sixth edition of the A.M.A.,
Guides.
On April 30, 2011 Dr. Andrew A. Merola, OWCP’s medical adviser and Board-certified
orthopedic surgeon, reviewed Dr. Taitsman’s report and concurred with his impairment
determination of 13 percent.
By decision dated May 16, 2011, OWCP denied appellant’s request for an increased
schedule award.
On May 23, 2011 counsel requested an oral hearing before an OWCP hearing
representative. A hearing was held on September 20, 2011 at which counsel argued there was
insufficient evidence to show that Dr. Taitsman was chosen through proper use of the
Physicians’ Directory System (PDS). He noted that OWCP provided no reason for bypassing
Drs. Bills and Katz and selecting Dr. Taitsman.
By decision dated December 19, 2011, OWCP’s hearing representative affirmed the
denial of an additional schedule award. She rejected appellant’s argument that OWCP failed to
follow the proper procedure in the selection of the impartial medical examiner.
LEGAL PRECEDENT
Under section 8107 of FECA3 and section 10.404 of the implementing federal
regulations4 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

3

and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8
Section 8123(a) of FECA9 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11
OWCP procedures provide that selection of impartial medical specialists is made by a
rotational system using the PDS, whenever possible, to ensure consistent rotation among
physicians.12 Physicians who may not be used as referees include those previously connected
with the claim or the claimant, or physicians in partnership with those already so connected.13
The physician selected as the impartial specialist must be one wholly free to make an
independent evaluation and judgment. To achieve this end, OWCP has developed procedures for
the selection of the impartial medical specialist designed to provide adequate safeguards against
the appearance that the selected physician’s opinion was biased or prejudiced.14 These
procedures contemplate selection on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a physician and OWCP.15 Moreover, the reasons for the
selection made must be documented in the case record.16
6

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
7

Id. at 383-419.

8

Id. at 411.

9

5 U.S.C. §§ 8101-8193.

10

Id. at § 8123(a); see J.J., Docket No. 09-27 (issued February 10, 2009); Geraldine Foster, 54 ECAB
435 (2003).
11

B.P., Docket No. 08-1457 (issued February 2, 2009); J.M., 58 ECAB 478 (2007); Barry Neutuch, 54 ECAB
313 (2003); David W. Pickett, 54 ECAB 272 (2002).
12

Williams C. Bush, 40 ECAB 1064 (1989).

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4.7 (July 2011);
FECA Bulletin No. 00-01 (issued November 5, 1999).
14

Id. at Chapter 3.500.4b(3)(b) (March 1994, October 1995, May 2003); citing Raymond E. Heathcock, 32 ECAB
2004 (1981).
15

See Raymond J. Brown, 52 ECAB 192 (2001).

16

Id. See also Miguel A. Muniz, 54 ECAB 217 (2002).

4

ANALYSIS
OWCP accepted the claim for left lateral collateral ligament sprain and left anterior
cruciate ligament tear. It granted appellant a schedule award for a 20 percent left lower
extremity impairment in a September 1, 2010 decision. On December 27, 2010 OWCP’s hearing
representative remanded the case to resolve the conflict in the medical opinion evidence between
Dr. Diamond, for appellant, and Drs. Askin and Magliato, for the goverment, regarding the
extent of appellant’s impairment.
On February 2, 2011 OWCP referred appellant to Dr. Taitsman, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence for an impartial
medical examination and opinion on the extent of his left leg impairment. Before OWCP and on
appeal, counsel argued that there was insufficient evidence to show that Dr. Taitsman was
chosen through proper use of the PDS. He claimed that no reasons were given for bypassing
Dr. Bills and Dr. Katz and that there was insufficient evidence that Dr. Taitsman was properly
chosen under the system.17
The record contains bypass forms for Drs. Bills, Eingorn, Hornstein, Katz and Minakawa.
OWCP provided reasons for bypassing Drs. Eingorn, Hornstein and Minakawa; Dr. Eingorn’s
telephone was disconnected and there was no telephone directory listing for Drs. Hornstein and
Minakawa. The record indicated that Dr. Katz, identified as specializing in orthopedic surgery,
was bypassed for selection as an impartial medical specialist before Dr. Taitsman was selected.
Also prior to selecting Dr. Taitsman, the record identified Dr. Bills as specializing in orthopedic
surgery. While it appears that the PDS was used to determine whether Drs. Bills and Katz,
should be selected as an impartial medical specialist, the record does not document why either
physician was bypassed for selection.
The record contains a printout (bearing the heading iFECS Report: ME023 -Appointment Schedule Notification) which indicated that the appointment with Dr. Taitsman
was scheduled for March 2, 2011. While this record suggests that Dr. Taitsman might have been
selected from the PDS, this evidence does not overcome the question of why OWCP bypassed
Drs. Bills and Katz. For the above-described reasons, the evidence is not adequate to establish
that Dr. Taitsman was properly selected under the PDS.18
Therefore, there is an unresolved conflict in the medical opinion concerning the extent of
the permanent impairment of appellant’s left lower extremity. The case will be remanded to
OWCP for referral to a new impartial medical specialist for an examination and opinion on this
17

See also A.R., Docket No. 09-1566 (issued June 2, 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Medical Examinations, Chapter 3.500.4(b) (July 2011).
18

See B.S., Docket No. 10-2343 (issued September 28, 2011); N.M., Docket No. 10-978 (issued November 9,
2010) (the Board found OWCP failed to provide any plausible reason for bypassing a physician and that the
evidence of record was insufficient to establish that OWCP properly used the PDS in its selection of an impartial
medical specialist); D.K. Docket 09-1361 (issued September 8, 2010) (adequate rationale was not provided in
compliance with the rotational system using the PDS); A.R., Docket No. 09-1566 (issued June 2, 2010) (OWCP
procedures provide that impartial medical specialist must be selected from a rotational list of qualified
Board-certified specialists and reasons for the selection made must be documented in the case record).

5

matter. After such development as its deems necessary, OWCP shall issue an appropriate
decision on the matter of whether appellant met his burden of proof to establish that he has more
than 20 percent permanent impairment of his left lower extremity for which he received schedule
awards.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to establish that he has more than 20 percent permanent impairment of
his left lower extremity as there is an unresolved conflict in medical opinion. The case is
remanded to OWCP for further development of the evidence to be followed by a de novo
decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 19, 2011 is set aside and the case remanded to OWCP
for further proceedings consistent with this decision of the Board.
Issued: December 19, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

